The sole issue presented by this appeal is whether the evidence supported the finding of average weekly wage as defined by G. L. c. 152, § 1(1). We hold that there was no error in the decree entered in the Superior Court in accordance with the decision of the reviewing board. The amount of the average *716weekly wage of an employee is a question of fact. Weir’s Case, 252 Mass. 236, 238 (1925). Testimony (including that of the claimant and fellow employee engaged in the same kind of work) supportive of the board’s finding of an average weekly wage of $125 (see Galloway’s Case, 354 Mass. 427, 431 [1968]; compare Morris’s Case, 354 Mass. 420, 425-426 [1968]) was admitted without objection before the single member. That evidence was relevant and had probative force. Laskowski v. Manning, 325 Mass. 393, 399 (1950). Where, as here, there was evidence which supported the board’s findings, such findings are final. Sabulis’s Case, 334 Mass. 709 (1956). Cummings's Case, 2 Mass. App. Ct. 849 (1974). The decree is affirmed. Costs of appeal are to be determined by a Justice of this court.
Raymond D. Ivaska for the insurer.
Paul N. Gollub for the employee.

So ordered.